Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 11-13 and 31 directed to a method of identifying a compound capable of neutralizing glucagon/aP2 complex agonism of GCGR) in the reply filed on July 28, 2022, is acknowledged.
	It is noted that Species election is not necessary as the election of Species A and B pertained to the invention of Group II. 

Status of Claims
Claims 1-23 were originally filed on July 23, 2020. 
The amendment received on March 1, 2021, canceled claims 1-10 and 16-19; and added new claims 22-30.  The amendment received on July 28, 2022, amended claims 23-29 (note: renumbered to claims 24-30); and added new claim 31.
Claims 11-15 and 20-31 are currently pending and claims 11-13 and 31 are under consideration as claims 14-15 and 20-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 28, 2022.

Priority
The present application is a continuation of U.S. Application No. 16/228,297, filed on December 20, 2018, which is a continuation of PCT/US2017/039585 filed on June 27, 2017, which claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/355,175 filed June 27, 2016.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on January 13, 2022, is being considered by the examiner. 

Drawings
Figures 10C is objected to because it depicts two amino acid sequences without including SEQ ID NOs for each of the sequences.  The SEQ ID NOs: need to be present in either the figure or the Brief Description of the Drawings.  Pursuant to MPEP 2422 and 37 CFR 1.821(a), any amino acid sequence with at least 4 defined amino acids requires a sequence identifier.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 recites that the method steps as “i.”, “ii.”, etc.  However, pursuant to MPEP 608.01(m), “[p]eriods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).”  As such, it is respectfully requested that claim 11 recites (i), (ii), etc. or some variation thereof without the period.  Appropriate correction is required.

Claim 31 is objected to because of the following informalities:  claim 31 recites, “…selected from activation of adenylate cyclase, increased intracellular cAMP, increased glycogenolysis, increased expression of gluconeogenic enzymes, activation of glycogen phosphorylase, inhibition of glycogen synthase, or a combination thereof”.  It is respectfully requested that claim 31 recites, “…selected from activation of adenylate cyclase, increased intracellular cAMP, increased glycogenolysis, increased expression of gluconeogenic enzymes, activation of glycogen phosphorylase, inhibition of glycogen synthase, and a combination thereof” in order to comply with MPEP § 2173.05(h).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 31 is directed to where the biological activity of GCGR is selected from activation of adenylate cyclase, increased intracellular cAMP, increased glycogenolysis, increased expression of gluconeogenic enzymes, activation of glycogen phosphorylase, inhibition of glycogen synthase, or a combination thereof.  However, it is unclear which biological activity of GCGR in claim 11 is being referred to.  It is noted that claim 31 is dependent upon claim 11, which encompasses a biological activity of GCGR in the first cellular assay, a biological activity of GCGR in the second cellular assay, and where a reduction in GCGR biological activity in the second assay compared to the GCGR biological activity in the first assay is indicative of a compound that neutralizes glucagon/aP2 agonism of GCGR thereby constituting where the GCGR biological activity in the second cellular assay reduces glucagon/aP2 agonism of GCGR.  As such, it is unclear which biological activity is being referred to in claim 31, especially when the comparison in claim 11 is to identify compounds that reduce glucagon/aP2 agonism of GCGR, thereby contradicting where the biological activities of claim 31 are activation of adenylate cyclase, increased intracellular cAMP, increased glycogenolysis, increased expression of gluconeogenic enzymes, or activation of glycogen phosphorylase because the biological activity cannot be increased or activated when the compound is to reduce/neutralize glucagon/aP2 agonism of GCGR.  Therefore, an ordinary skilled artisan cannot ascertain the metes and bounds of the presently claimed invention with respect to which biological activity of GCGR is being referred to in claim 31. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 is directed to where the cell population expressing GCGR is human cells.  However, claim 13 is dependent upon claim 12, which is directed to where the cell population expressing GCGR is hepatocytes.  As such, the scope of claim 12 further limits the source of hepatocytes to human but broadens the scope to any human cell thereby encompassing more than just hepatocytes.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The Examiner suggests that claims 12 and 13 are switched such that claim 12 is dependent upon claim 13.  Such an amendment would overcome the 112(d) rejection. 

Allowable Subject Matter
Notwithstanding the objection to claim 11, claims 11-12 allowed.
	It is noted that there is no teaching or suggestion in the art to perform the recited steps in the claimed method.  More specifically, there is no teaching or suggestion in the art to introduce a combination of aP2 and glucagon or introduce a glucagon/aP2 complex into a first cellular assay comprising cells expressing GCGR and then determine a biological activity of GCGR in the cells in the first cellular assay.  Moreover, there is no teaching or suggestion in the art to introduce a combination of aP2 and glucagon or introduce a glucagon/aP2 complex with a compound of interest into a second cellular assay comprising cells expressing GCGR and then determine a biological activity of GCGR in the cells in the second cellular assay.  Given that there is no teaching or suggestion in the art to introduce a combination of aP2 and glucagon or introduce a glucagon/aP2 complex whether in the presence of a compound of interest or not and then determine a biological activity of GCGR in the cells, there is no teaching or suggestion in the art to identify a compound that neutralizes glucagon/aP2 agonism of GCGR.  
	The closest prior art is as follows: 
(1) US 5,889,167 (cited in the IDS received on 1/13/22): teaches a method of identifying a compound capable of binding glucagon by (i) contacting the compound with glucagon and (ii) determining whether the compound binds to glucagon by determining the IC50 for the compound (See abstract; col. 3, lns 11-37).  
(2) US 2012/0134998 A1 (cited in the IDS received on 1/13/22): teaches a method of identifying an inhibitor of aP2 secretion by contacting an adipocyte or macrophage with a candidate compound and detect the level of extracellular aP2 (See [0007]).  A decrease in extracellular aP2 in the presence of the compound compared to the level in the absence of the compound indicates that the compound inhibits aP2 secretion (See [0007]).
Although each of these two references would suggest that the identified compound would neutralize glucagon/aP2 agonism of GCGR (i.e., by binding to glucagon or inhibiting aP2 secretion would necessarily result in the neutralization of glucagon/aP2 agonism of GCGR), there is no teaching or suggestion to introduce both glucagon and aP2 in a cellular assay with or without a test compound and determine a biological activity of GCGR.   
	Thus, claims 11-13 are novel and nonobvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/            Primary Examiner, Art Unit 1654